Case 1:20-cv-01711-JGK Document 18

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK
wanneenn nnn a _— a wannnneeX
LAURA MCDANIEL and EDWARD MCDANIEL,

 

Plaintiff,
-against~

REVLON, INC.,, et al.,

Defendants.

Filed 05/05/20 Page 1 of 1

  

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED |
DOC #:

DATE FILED: 35 [030],

 

  

 

20 CIVIL 1711 (IGK)

JUDGMENT

It is hereby ORDERED, ADJUDGED AND DECREED: ‘That for the reasons

stated in the Court's Memorandum Opinion and Order dated May 4, 2020, the plaintiffs' motion to

voluntarily dismiss this case without prejudice pursuant to Federal Rule of Civil Procedure

41(a)(2) is granted; accordingly, this case is closed.
Dated: New York, New York

May 5, 2020

BY:

RUBY J. KRAJICK

 

Clerk of Court

WM QAQO
Deputy Clerk’
